UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8105



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GUY CARMICHAEL CRENSHAW,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-96-47, CA-01-885)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Carmichael Crenshaw seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.       Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.      United States v. Crenshaw, Nos. CR-96-47; CA-01-

885 (W.D. Va. Nov. 8, 2001). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not    aid   the

decisional process.




                                                                   DISMISSED




                                     2